NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



ALICE MARIE BRUCE a/k/a ALICE          )
BRUCE, individually and as trustee of  )
the Roy W. Bruce, Jr., and Alice M.    )
Bruce Revocable Trust Dated            )
December 7, 2011,                      )
                                       )
              Appellant,               )
                                       )
v.                                     )           Case No. 2D18-5073
                                       )
U.S. BANK NATIONAL ASSOCIATION,        )
as trustee, successor in interest to   )
Bank of America, National Association, )
a trustee successor by merger to       )
LaSalle Bank, National Association,    )
trustee for Washington Mutual Asset-   )
Backed Certificates WMABS Series       )
2006-HE3 Trust; ROY W. BRUCE, JR.;     )
ROY W. BRUCE, JR., as trustee of the   )
Roy W. Bruce, Jr., and Alice M. Bruce  )
Revocable Living Trust dated December  )
7, 2011; and HAMILTON SOUTH            )
HOMEOWNERS ASSOCIATION, INC.           )
                                       )
              Appellees.               )
___________________________________)

Opinion filed November 8, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Polk County;
Gerald Hill, Judge.

Alice Marie Bruce a/k/a Alice Bruce,
individually and as trustee of the Roy W.
Bruce, Jr., and Alice M. Bruce Revocable
Trust Dated December 7, 2011, pro se.

Teris A. McGovern of Bitman, O'Brien &
Morat, PLLC, Lake Mary, for Appellee U.S.
Bank National Association, as trustee,
successor in interest to Bank of America,
National Association, a trustee successor
by merger to LaSalle Bank, National
Association, trustee for Washington Mutual
Asset-Backed Certificates WMABS Series
2006-HE3 Trust.

No appearance for remaining Appellees.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and KELLY and ATKINSON, JJ., Concur.




                                         -2-